DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Applicant(s) Response to Official Action 
The response filed on 06/14/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwano (US 2004/0042638 A1 – already of record) in view of Mithi (“Road Lane Lines Detection using Advanced Computer Vision Techniques”, Medium, Year: 2017, Pgs. 14, URL: https://medium.com/@mithi/advanced-lane-finding-using-computer-vision-techniques-7f3230b6c6f2). 

	As per claim 1, Iwano discloses a navigation system (Iwano: Abstract.) comprising: 
a communication unit (21), including microelectronics (i.e., integrated circuit), configured to communicate with a rear facing camera (2) of a user vehicle (Iwano: Figs. 3, 8 & Paras. [0042], [0059], [0079] disclose a converting device 21 that includes an integrated circuit receives images from camera 2 of vehicle 3.); and 
a control unit (24), coupled to the communication unit (21), the control unit including a microprocessor (i.e., microcomputer 24) configured to: 
generate a rear facing camera image (6, 7) representing a field of view (Fig. 3) of the rear facing camera (2) including a current roadway (4) on which the user vehicle (3) is traveling (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose microcomputer 24 and converting device 21 using camera 2 to receive the road surface 4 image which generates a rear facing camera image as shown in figure 3 comprising frames 6 and 7.); 
generate a distortion adjustment rear facing image (Fig. 4) based on the rear facing camera image by [image conversion] (Iwano: Para. [0043], [0059] disclose the overlooked view converting unit 8 or 21 converts [i.e., generate] the image of the road surface as shown in FIG. 3 into the image overlooked and then the converted overlooked image is displayed as shown in FIG. 4.); 
identify the lane pixels (i.e., coordinate pixels specific to lane markings 13, 13a) based on correlation of image pixels (i.e., coordinate pixels in the X and Y directions) of the distortion adjustment rear facing image (Fig. 4) to lane markings (13, 13a) of the current roadway (Iwano: Fig. 4 & Paras. [0043]-[0045] disclose identifying lane pixels by using the coordinates of the lane markers 13, 13a based on correlation of coordinate pixels in the X and Y directions of the distortion adjustment rear facing image of Fig. 4 of the current roadway 4.); 
generate a road lane model (i.e., lane model) including a lane delineation estimation (i.e., quantified characteristic information), based on the lane pixels, and map information including roadway information (i.e., lane width – see Applicant’s spec., para. [0107]) corresponding to a location of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose generating a road lane model by creating the intensity profile based on the lane marker pixels of the overlooked image of fig. 4. The lane model includes quantified characteristic information [i.e., lane delineation estimation] on the lane width [map information including roadway information] or distance between lane markers 13, 13a which is used to determine if vehicle 3 is deviating from the lane [i.e., the roadway information or lane width corresponding to a location of the user vehicle].); and 
calculate a lane position for the user vehicle (3) according to the lane delineation estimation (Iwano: Paras. [0090], [0093] disclose the microcomputer 24 calculates a lane position of vehicle 3 according to the lane quantified characteristic information.).
However Iwano does not explicitly disclose “… applying a polynomial fit of lane pixels …”.
Further, Mithi is in the same field of endeavor and teaches applying a polynomial fit of lane pixels (Mithi: Sec. 4, Pgs. 9-10 disclose feeding a polynomial fit function all lane pixels of interest, which outputs coefficients to the 2nd degree polynomial.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Iwano and Mithi before him or her, to modify the navigation apparatus of Iwano to include the polynomial fit of lane pixels feature as described in Mithi. The motivation for doing so would have been to improve lane detection by providing robust image-warping techniques that aid in accurate image conversion.  

As per claim 8, the claim recites analogous limitations to claim 1 above, and
is/are therefore rejected on the same premise.

As per claim 15, Iwano discloses a non-transitory computer readable medium including instructions executable by a control circuit for a navigation system (Iwano: Figs. 3, 8 & Paras. [0042], [0059], [0115] disclose a control circuit 20 can utilize a CPU executing instructions in a memory for a vehicle navigation system of vehicle 3.), the instructions comprising: 
generating a rear facing camera image (6, 7) representing a field of view (Fig. 3) of the rear facing camera (2) including a current roadway (4) on which the user vehicle (3) is traveling (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose microcomputer 24 and converting device 21 using camera 2 to receive the road surface 4 image which generates a rear facing camera image as shown in figure 3 comprising frames 6 and 7.); 
generating a distortion adjustment rear facing image (Fig. 4) based on the rear facing camera image by [image conversion] (Iwano: Para. [0043], [0059] disclose the overlooked view converting unit 8 or 21 converts [i.e., generate] the image of the road surface as shown in FIG. 3 into the image overlooked and then the converted overlooked image is displayed as shown in FIG. 4.); 
identifying lane pixels (i.e., coordinate pixels specific to lane markings 13, 13a) based on correlation of image pixels (i.e., coordinate pixels in the X and Y directions) of the distortion adjustment rear facing image (Fig. 4) to lane markings (13, 13a) of the current roadway (Iwano: Fig. 4 & Paras. [0043]-[0045] disclose identifying lane pixels by using the coordinates of the lane markers 13, 13a based on correlation of coordinate pixels in the X and Y directions of the distortion adjustment rear facing image of Fig. 4 of the current roadway 4.); 
generating a road lane model (i.e., lane model) including a lane delineation estimation (i.e., quantified characteristic information), based on the lane pixels and map information including roadway information (i.e., lane width – see Applicant’s spec., para. [0107]) corresponding to a location of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose generating a road lane model by creating the intensity profile based on the lane marker pixels of the overlooked image of fig. 4. The lane model includes quantified characteristic information [i.e., lane delineation estimation] on the lane width [map information including roadway information] or distance between lane markers 13, 13a which is used to determine if vehicle 3 is deviating from the lane [i.e., the roadway information or lane width corresponding to a location of the user vehicle].); and 
calculating a lane position for the user vehicle (3) according to the lane delineation estimation (Iwano: Paras. [0090], [0093] disclose the microcomputer 24 calculates a lane position of vehicle 3 according to the lane quantified characteristic information.).
However Iwano does not explicitly disclose “… applying a polynomial fit of lane pixels …”.
Further, Mithi is in the same field of endeavor and teaches applying a polynomial fit of lane pixels (Mithi: Sec. 4, Pgs. 9-10 disclose feeding a polynomial fit function all lane pixels of interest, which outputs coefficients to the 2nd degree polynomial.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Iwano and Mithi before him or her, to modify the navigation apparatus of Iwano to include the polynomial fit of lane pixels feature as described in Mithi. The motivation for doing so would have been to improve lane detection by providing robust image-warping techniques that aid in accurate image conversion.

	As per claim 2, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate the distortion adjustment rear facing image based on a distortion correction process (Iwano: Para. [0043], [0059] disclose the overlooked view converting unit 8 or 21 converts [i.e., generate] the image of the road surface as shown in FIG. 3 to generate the distortion adjustment rear facing image of FIG. 4 by a distortion correction process.).  

	As per claim 3, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to update the distortion adjustment rear facing image based on application of filters, performing of transformations, or a combination thereof on the distortion adjustment rear facing image (Iwano: Para. [0072], [0082] disclose the overlooked view image can be updated by microcomputer 24 by using a high pass filter and/or further compressing the image to generate a new overlooked distortion adjustment rear facing image.).  

	As per claim 5, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate navigation guidance based on the road lane model, the lane position of the user vehicle, or a combination thereof (Iwano: Paras. [0090], [0093] disclose the microcomputer 24 generates a lane position of vehicle 3.).  

	As per claim 6, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate the rear facing camera image based on conversion from a rear facing camera feed (Iwano: Figs. 3, 8 & Paras. [0042], [0059] disclose microcomputer 24 and converting device 21 using camera 2’s video feed to receive the road surface 4 image which generates a rear facing camera image as shown in figure 3 comprising frames 6 and 7. In order to display the image shown in figure 3, the image must be initially based on conversion to be properly formatted for the display.).
	
	As per claim 7, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to generate the road lane model during operation of the user vehicle (Iwano: Paras. [0059], [0089]-[0091] disclose microcomputer 24 generating the road lane model during operation of vehicle 3.).  
 
As per claims 9, 16, the claims recite analogous limitations to claim 2 above, and
is/are therefore rejected on the same premise.  

As per claims 10, 17, the claims recite analogous limitations to claim 3 above, and
is/are therefore rejected on the same premise.  

As per claims 12, 19 the claims recite analogous limitations to claim 5 above, and
is/are therefore rejected on the same premise.  

As per claims 13, 20 the claims recite analogous limitations to claim 6 above, and
is/are therefore rejected on the same premise.  

As per claim 14, the claims recite analogous limitations to claim 7 above, and
is/are therefore rejected on the same premise.  






Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwano in view of Mithi in further view of Nogami et al., hereinafter referred to as Nogami (US 2011/0293145 A1). 

	As per claim 4, Iwano discloses the system as claimed in claim 1 wherein the control unit is configured to identify (Iwano: Paras. [0043], [0090], [0093] disclose the microcomputer 24 calculates a lane position of vehicle 3 [i.e., identifies vehicle] based on the distortion adjustment rear facing image.).
	However Iwano-Mithi do not explicitly disclose “… identify a representation of a proximately located vehicle relative to the user vehicle …”.
	Further, Nogami is in the same field of endeavor and teaches identify a representation of a proximately located vehicle relative to the user vehicle (Nogami: Fig. 7 & Para. [0103] disclose identifying a representation of a proximately located vehicle 114 relative to the user vehicle 111.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Iwano-Mithi and Nogami before him or her, to modify the navigation apparatus of Iwano-Mithi to include the identify representation of vehicle relative to user vehicle feature as described in Nogami. The motivation for doing so would have been to improve lane change navigation by providing an intuitive display that enables drivers to learn about various distances in relationship to other objects.

As per claims 11, 18 the claims recite analogous limitations to claim 4 above, and
is/are therefore rejected on the same premise.
 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 08-16-2022